ORDER ON REHEARING
Gardner, Judge:
This court granted Safeco’s petition for a rehearing with oral arguments on the issues of whether there is any evidence of record that the carbon monoxide alone caused Smith's death and whether South Carolina Insurance Regulation 69-34 is applicable.
Safeco vigorously argues that the oxygen administered to Smith by the rescue squad and at the hospital was not absorbed by his body and therefore could not have affected the *136amount of carbon monoxide found in his blood upon autopsy. Conceding, arguendo, this contention, we nevertheless adhere to the opinion as published on the basis that the record contains evidence to support the jury’s finding that Mr. Smith “died as the result of accute carbon monoxide poisoning . . .” as reflected in that part of Dr. Conradi’s autopsy report quoted in the published decision and other evidence therein referred to.
We concede that there is conflicting testimony of record. In weighing conflicting testimony, however, a jury may believe that part of the testimony which convinces it more heavily toward one view of the facts as opposed to another view. The jury is also free to accept a portion of a witness’s testimony and reject a portion. All of this is basic law generally included in every jury charge and is the law upon which this court must base its decisions.
Moreover, in considering a post-verdict motion for judgment n.o.v., the trial judge and this court are required to view the evidence and the inferences reasonably drawn therefrom in the light most favorable to the party opposing the motion. The motion for judgment n.o.v. must be denied when either the evidence yields more than one reasonable inference or its inferences are in doubt.1 Accordingly, we adhere to the published decision reversing the order of the trial judge by which judgment n.o.v. was granted Safeco.
Cureton, J., dissents in separate opinion.

 See Haskins v. Fairfield Elec. Coop., 283 S.C. 229, 321 S.E. (2d) 185 (Ct. App. 1984).